Exhibit 10.93

CORTEX PHARMACEUTICALS, INC.

Non-Qualified Stock Option Agreement

This Stock Option Agreement (“Agreement”) is entered into as of January 30, 2006
by and between Cortex Pharmaceuticals, Inc., a Delaware corporation (the
“Company”) and Mark A. Varney (the “Optionee”).

1. Grant of Option. The Company hereby grants to Optionee a non-qualified option
(the “Option”) to purchase all or any portion of a total of 250,000 shares (the
“Shares”) of the Common Stock of the Company at a purchase price of $2.95 per
share (the “Exercise Price”), subject to the terms and conditions set forth
herein. This Option is not intended to qualify and will not be treated as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

2. Vesting of Option. The right to exercise this Option shall vest in
installments, and this Option shall be exercisable from time to time in whole or
in part as to any vested installment, in accordance with the vesting schedule as
provided below:

83,334 shares on January 30, 2007

83,333 shares on January 30, 2008

83,333 shares on January 30, 2009

No additional shares shall vest after, and the portion of the Option related to
such additional shares shall terminate upon the date of, termination of
Optionee’s “Continuous Service” (as defined in Section 3 below), but this Option
shall continue to be exercisable in accordance with Section 3 hereof with
respect to that number of shares that have vested as of the date of termination
of Optionee’s Continuous Service.

3. Term of Option. Optionee’s right to exercise this Option shall terminate upon
the first to occur of the following:

(a) the expiration of ten years from the date of this Agreement;

(b) the expiration of three months from the date of termination of Optionee’s
Continuous Service if such termination occurs for any reason other than
permanent disability or death; provided, however, that if Optionee dies during
such three-month period the provisions of Section 3(d) below shall apply;

(c) the expiration of one year from the date of termination of Optionee’s
Continuous Service if such termination is due to permanent disability of
Optionee (as defined in Section 22(e)(3) of the Code); or



--------------------------------------------------------------------------------

(d) the expiration of one year from the date of termination of Optionee’s
Continuous Service if such termination is due to Optionee’s death or if death
occurs during the period following termination of Optionee’s Continuous Service
pursuant to Section 3(b) above;

(e) the consummation of a “Change in Control” (as defined in Section 8 below)
unless otherwise provided pursuant to Section 8 hereof.

As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by a
corporation or a parent or subsidiary of a corporation issuing or assuming a
stock option in a transaction to which Section 424(a) of the Code applies, which
is uninterrupted except for vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Code), or leaves of absence which are
approved in writing by the Company or any of such other employer corporations,
if applicable, (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s term of office
expires and he or she is not reelected, or (iii) so long as Optionee is engaged
as a consultant or service provider to the Company or other corporation referred
to in clause (i) above.

4. Exercise of Option.

(a) Prior to termination of this Option in accordance with Section 3 above, this
Option may be exercised in whole or in part by Optionee (or, after his or her
death, by the person designated in Section 5 below) upon delivery of the
following to the Company at its principal executive offices:

(i) a written notice of exercise that identifies this Agreement and states the
number of Shares then being purchased (but no fractional Shares may be
purchased);

(ii) a check or cash in the amount of the Exercise Price (or payment of the
Exercise Price in such other form of lawful consideration as the “Administrator”
(as defined in Section 12 below) may approve from time to time); and

(iii) a check or cash in the amount reasonably requested by the Company to
satisfy the Company’s withholding obligations under federal, state or other
applicable tax laws with respect to the taxable income, if any, recognized by
Optionee in connection with the exercise of this Option (unless the Company and
Optionee shall have made other arrangements for deductions or withholding from
Optionee’s wages, bonus or other compensation payable to Optionee, provided such
arrangements satisfy the requirements of applicable tax laws in the opinion of
the Company’s tax advisors).

(b) The Company may require Optionee, or any “Successor” as defined in Section 5
below, as a condition of exercising this Option, (i) to give written



--------------------------------------------------------------------------------

assurances satisfactory to the Company as to Optionee’s knowledge and experience
in financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters, and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
exercising the Option; and (ii) to give written assurances satisfactory to the
Company stating that such person is acquiring the Shares subject to the Option
for such person’s own account and not with any present intention of selling or
otherwise distributing the Shares. These requirements, and any assurances given
pursuant to such requirements, shall be inoperative if (A) the issuance of the
Shares upon the exercise of the Option has been registered under a then
currently effective registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), or (B) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws.

(c) Notwithstanding anything to the contrary contained herein, this Option may
not be exercised unless the Shares issuable upon exercise of this Option are
then registered under the Securities Act or, if such Shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.

5. Death of Optionee; No Assignment. The rights of Optionee under this Agreement
may not be assigned or transferred except by will or by the laws of descent and
distribution, and may be exercised during the lifetime of Optionee only by such
Optionee. Any attempt to sell, pledge, assign, hypothecate, transfer or dispose
of this Option in contravention of this Agreement shall be void and shall have
no effect. If Optionee’s Continuous Service terminates as a result of his or her
death, and provided Optionee’s rights hereunder shall have vested pursuant to
Section 2 hereof, Optionee’s legal representative, his or her legatee, or the
person who acquired the right to exercise this Option by reason of the death of
Optionee (individually, a “Successor”) shall succeed to Optionee’s rights and
obligations under this Agreement. After the death of Optionee, only a Successor
may exercise this Option.

6. Limitation of Company’s Liability for Nonissuance. The Company agrees to use
its reasonable best efforts to obtain from any applicable regulatory agency such
authority or approval as may be required in order to issue and sell the Shares
to Optionee pursuant to this Option. Inability of the Company to obtain, from
any such regulatory agency, authority or approval deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of the Shares hereunder
shall relieve the Company of any liability in respect of the nonissuance or sale
of such shares as to which such requisite authority or approval shall not have
been obtained.

7. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other



--------------------------------------------------------------------------------

securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend or other change in the
capital structure of the Company, then appropriate adjustments shall be made by
the Administrator to the number of Shares subject to the unexercised portion of
this Option and to the Exercise Price per share, in order to preserve, as nearly
as practical, but not to increase, the benefits of Optionee under this Option.

8. Change in Control. In the event of a Change in Control (as defined below) of
the Company, the Administrator in its discretion may take one or more of the
following actions: (a) provide for the purchase of this Option for an amount of
cash or other property that could have been received upon the exercise of this
Option had this Option been currently exercisable, (b) adjust the terms of this
Option in a manner determined by the Administrator to reflect the Change in
Control, (c) cause the Option to be continued or assumed, or new rights
substituted therefor, by the surviving or another entity, through the
continuance or assumption of this Option, or the substitution for this Option of
a new option of comparable value covering shares of a successor corporation,
with appropriate adjustments as to the number and kind of shares and Exercise
Price, in which event this Option, or the new option shall continue in the
manner and under terms so provided or (d) make such other provision as the
Administrator may consider equitable. If the Administrator does not take any of
the forgoing actions, this Option shall terminate upon the consummation of the
Change in Control and the Administrator shall cause written notice of the
proposed transaction to be given to Optionee not less than fifteen (15) days
prior to the anticipated effective date of the proposed transaction, provided
however that whether or not provision is made for continuance, assumption or
substitution of outstanding Options, then concurrent with the effective date of
the Change of Control, all Options not previously terminated shall be
accelerated and concurrent with such date, the holders of such Options shall
have the right to exercise such Options in respect to any or all shares subject
thereto.

For purposes of this Agreement, the term “Change in Control” shall mean (i) the
acquisition, directly or indirectly, by any person or group (within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of more than fifty percent (50%) of the outstanding
securities of the Company; (ii) a merger or consolidation in which the Company
is not the surviving entity, except for a transaction the principal purpose of
which is to change the state in which the Company is incorporated; (iii) the
sale, transfer or other disposition of all or substantially all of the assets of
the Company; (iv) a complete liquidation or dissolution of the Company; or
(v) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger.

9. No Employment Contract Created. Neither the granting of this Option nor the
exercise hereof shall be construed as granting to Optionee any right with
respect to continuance of employment by the Company or any of its subsidiaries.
The right of the



--------------------------------------------------------------------------------

Company or any of its subsidiaries to terminate at will Optionee’s employment at
any time (whether by dismissal, discharge or otherwise), with or without cause,
is specifically reserved.

10. Rights as Stockholder. Optionee (or transferee of this option by will or by
the laws of descent and distribution) shall have no rights as a stockholder with
respect to any Shares covered by this Option until such Option has been duly
exercised and certificates representing shares purchased upon such exercise have
been issued to such person.

11. “Market Stand-Off” Agreement. Optionee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, Optionee will not sell or otherwise transfer or dispose of
any Shares held by Optionee without the prior written consent of the Company or
such underwriter, as the case may be, during such period of time, not to exceed
180 days following the effective date of the registration statement filed by the
Company with respect to such offering, as the Company or the underwriter may
specify.

12. Interpretation. The Administrator shall interpret and construe this Option
and any action, decision, interpretation or determination made in good faith by
the Administrator shall be final and binding on the Company and Optionee. As
used in this Agreement, the term “Administrator” shall refer to the committee of
the Board of Directors of the Company appointed to administer the Option, and if
no such committee has been appointed, the term Administrator shall mean the
Board of Directors.

13. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three days after being deposited in the United States
mail, as certified or registered mail, with postage prepaid and addressed, if to
the Company, at its principal place of business, Attention: Chief Financial
Officer, and if to Optionee, at his or her most recent address as shown in the
employment or stock records of the Company.

14. Annual and Other Periodic Reports. During the term of this Agreement, the
Company will furnish to Optionee copies of all annual and other periodic
financial and informational reports that the Company distributes generally to
its stockholders.

15. Governing Law. The validity, construction, interpretation and effect of this
Option shall be governed by and determined in accordance with the laws of the
State of Delaware.

16. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CORTEX PHARMACEUTICALS, INC.,

a Delaware corporation

   

“OPTIONEE”

Mark A. Varney

By:

 

/s/ Maria S. Messinger

     

/s/ Mark A. Varney

Its:

 

VP and CFO

     

Signature